Citation Nr: 0532054	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  04-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, parents and former spouse


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1975 until 
February 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

At a hearing before the undersigned sitting at the Detroit, 
Michigan RO in September 2005, the veteran appeared to raise 
the issue of entitlement to an effective date earlier than 
March 19, 2001 for an award of a 10 percent evaluation for an 
appendectomy scar.  This matter has not been adjudicated by 
the RO, and, as such, has not been developed for appellate 
consideration at this time.  In this regard, the Board notes 
that following the award of the 10 percent evaluation for an 
appendectomy scar, effective March 19, 2001, by a rating 
decision in September 2002, a VA letter dated that same month 
erroneously stated the payment start date was April 1, 
"2002."  The veteran expressed disagreement in October 2002 
with the typographical error contained in September 2002 
award notice.  That typographical error was corrected in a VA 
letter issued to the veteran in December 2002.  As that 
matter was resolved, it does not represent a pending appeal.


FINDINGS OF FACT

1.  In a December 1999 Board decision, a reopened claim of 
entitlement to service connection for peptic ulcer disease 
was denied.

2.  The evidence added to the record since December 1999, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim.




CONCLUSIONS OF LAW

1.  The December 1999 Board decision which denied the 
veteran's reopened claim of entitlement to service connection 
for peptic ulcer disease is final.  38 U.S.C.A. §§ 7103(a) 
and 7104 (West 2002 & Supp. 2005).

2.  The evidence received subsequent to the December 1999 
Board decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
peptic ulcer disease have not been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a January 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter, in 
conjunction with the March 2004 statement of the case, 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the March 2004 Statement 
of the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims file are reports of VA and private 
post-service treatment and examination.  Moreover, the claims 
file contains the veteran's own statements in support of his 
claim, to include testimony provided at a September 2005 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim to reopen subsequent to that 
date, the new version of the law is applicable in this case.  
Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2005).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005)(eliminates the concept of a well-
grounded claim).

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and peptic ulcer disease becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2005).

Analysis

The veteran initially raised a claim of entitlement to 
service connection for ulcers in April 1991.  A June 1991 
rating action denied service connection for peptic ulcer 
disease, on the basis that the evidence failed to show any 
complaints or treatment for an ulcer during service.  The 
veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.

In a communication received by the RO in October 1992, the 
veteran sought to reopen a claim of entitlement to service 
connection for ulcer disease.  A January 1993 rating action 
confirmed the earlier denial.

More recently, in March 1997, the veteran again raised a 
claim with respect to an ulcer condition.  In a September 
1997 rating decision, the RO found that new and material 
evidence had not been received to reopen the previously 
denied claim.  The veteran appealed that determination and 
that matter came before the Board in December 1999.  At that 
time, the Board found that new and material evidence had been 
presented, and the claim was reopened.  The Board denied the 
reopened claim, and no appeal was taken therefrom.  As such, 
the December 1999 Board denial is final.  38 U.S.C.A. § 7104.

The evidence for consideration in December 1999 included the 
veteran's service medical records, VA outpatient treatment 
records and hospital discharge summaries.  The service 
medical records reveal an appendectomy, but contain no 
diagnosis of peptic ulcer disease.  Moreover, the veteran's 
November 1977 separation examination was normal and the 
veteran raised no complaints of abdominal pain at that time.

Also associated with the claims folder at that time were 
private treatment reports and health notes associated with 
the veteran's employment.  Such records reflected complaints 
of stomach cramps in October 1979.  Subsequent treatment 
reports showed continued complaints of stomach pain, nausea 
and cramps.  A February 1984 clinical notation indicated the 
veteran complained of stomach discomfort from an ulcer.  
Additionally, a Disability Certificate, dated October 14, 
1985, and signed by J. E. B., D.O., indicated that the 
veteran had been under his care for a possible ulcer since 
October 7, 1985.  Finally, a February 1990 discharge summary 
from Metropolitan Hospital contained a diagnosis of peptic 
ulcer disease.

The evidence associated with the claims file as of the last 
final Board decision in December 1999 also included the 
veteran's statements in support of his claim, to include 
March 1998 hearing testimony before the RO.  At that time, 
the veteran reported that he first experienced stomach pains 
while in service, around July 1976.  (Transcript "T," at 
8.)  He also had nausea at that time.  (T. at 9.)  He 
remarked that he had his appendix removed but even after the 
surgery he continued to experience stomach pains.  (T. at 10-
11.)  

After reviewing the evidence as detailed above, the Board in 
December 1999 reopened the claim and denied the veteran's 
service connection claim on the merits.  The basis for the 
denial was the absence of competent medical evidence causally 
relating the veteran's current peptic ulcer disease to his 
active service.  Additionally, in denying the claim, the 
Board acknowledged a document from Steelcase, Inc., which 
indicated a stomach ulcer possibly as early as March 1978.  
However, the Board pointed out that such  document contained 
findings from examinations in 1978 and 1986, and the ulcer 
notation was undated.  As such, the record was not found to 
demonstrate an ulcer in 1978.  Moreover, it was unclear 
whether the ulcer finding was recorded by the examiner or by 
the veteran himself.  Observing that the notation was made 
under a section of the examination form entitled "Have you 
had any of the following?" the Board determined that the 
ulcer indication was most likely a subjective complaint, 
rather than an objective finding.  For these reasons, the 
Steelcase record was not found to support a grant of 
presumptive service connection.

The evidence added to the record subsequent to the last final 
Board decision in December 1999 includes VA outpatient 
treatment records dated from 1999 to 2004.  Such records, in 
pertinent part, reflect complaints of chronic abdominal pain.  
An October 2003 progress note contained an impression of 
peptic ulcer disease.  A January 2004 VA record also 
indicated a diagnosis of post-gastrectomy irritable bowel 
syndrome.     

Also added to the record since the last final Board decision 
in December 1999 are additional statements in support of the 
veteran's claim, including a transcript of a September 2005 
hearing before the undersigned.  At that time, the veteran 
expressed his belief that he had peptic ulcer problems during 
active service, but they were misdiagnosed as part of his 
appendectomy.  (Transcript "T," at 14.)  He identified a 
private doctor, J. B., who stated that the veteran had 
probably experienced his bleeding for some time.  However, 
according to the veteran, that private doctor did not 
patently express a causal relationship between the veteran's 
current peptic ulcer disease and active duty.  

Also at the September 2005 hearing, the veteran's parents 
commented as to the veteran's history of ulcer problems.  The 
veteran's father stated that the veteran mentioned his 
stomach problems to him while he was still in service.  (T. 
at 19.)  He further added that the veteran was sick and 
required hospitalization for his ulcers in the early 1980s.  
(T. at 20.)  The veteran's mother also commented as to the 
veteran's frequent illness following service.  (T. at 22.)  
Finally, the veteran's ex-spouse reported that she had known 
the veteran since 1978, shortly after his discharge from 
service.  (T. at 23.)  She reported that from the time she 
first knew him he had always had stomach problems, requiring 
him to avoid certain foods.  (T. at 24.)  

The evidence added to the record subsequent to the last final 
Board decision in December 1999, as described above, was not 
previously submitted to agency decisionmakers.  However, it 
is essentially cumulative and redundant of the evidence 
available back in 1999.  Indeed, a diagnosis of peptic ulcer 
disease was already demonstrated in the record at the time of 
the December 1999 Board decision.  Moreover, regarding the 
lay statements, the evidence in 1999 also described ongoing 
stomach complaints and symptomatology from the time of 
service.  Therefore, the evidence added to the record post-
December 1999 is found to be cumulative and redundant.  As 
such, it is not "new" within the meaning of 38 C.F.R. 
§ 3.156(a).  

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the December 
1999 Board decision, when considered with the record as a 
whole, do not support the veteran's contention that his 
peptic ulcer disease was incurred or aggravated by service.  
Again, material evidence is that which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

The basis of the Board's denial in 1999 was that there was a 
lack of competent medical evidence linking the veteran's 
post-service peptic ulcer disease to active service.  That 
evidence remains lacking in this case.  As the additional 
evidence does not address the issue of nexus, it does not 
bear directly and substantially upon the specific matter 
under consideration.  Similarly, the newly submitted evidence 
also fails to demonstrate a diagnosis of peptic ulcer disease 
within the applicable presumptive period such as to enable a 
grant of service connection as a chronic disease under 
38 C.F.R. § 3.307.   For these reasons, the evidence is not 
"material" under 38 C.F.R. § 3.156(a).  

In conclusion, the claims file does not contain new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for peptic ulcer disease.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for peptic ulcer disease is denied.





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


